UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
DELMON MARZETT, CIVIL ACTION 1:18-CV-00110
Plaintiff
VERSUS JUDGE DRELL
LIBBY TIGNER, ET AL,
Defendants MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Warden Tigner’s motion for summary judgment (ECF
No. 49) is GRANTED and Marzett’s action against Warden Tigner is DISMISSED
WITH PREJUDICE.

IT IS FURTHER ORDERED that Marzett’s complaint against Davis is

DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ. P. 4(m) and the case

 

is closed.
THUS ORDERED AND SIGNED in Chambers at MipApna vE _, Louisiana
Gu
on this S/ day of an Y ef , 2020.

oo SSS eS
JUDGE DEE D. DRE-LE-——
UNITED STATES DISTRICT JUDGE

 

 
